Case 2:20-cv-00006-JJT Document 1 Filed 01/02/20 Page 1 of 2

mee recurs,

 

 

FIED ___ LODGED |
—— RECEIVED _ copy
Nicol Alicia Ybarra JAN 9 2029
21939 W Hadley St sie
BuckeyeAZ 85326 BSP SEARLS ORT
(602) 710-3995 Tem rrerbankd Vee DEPUTY
IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
Nicol Alicia Ybarra,
Plaintiff, CASE NUMBER: CV-20-00006-PHX-JJT

Vv.

Bret J. Bicknell;

 

 

Phoenix City Police;
Glendale City Police; COMPLAINT
Avondale’ City Police,
Defendant(s).
Jurisdiction

This court has jurisdiction over this matter pursuant to endangerment with the threat to harm §§
Felony. The plaintiff is a resident of Buckeye, Maricopa County, AZ and a citizen of the United States.
The defendant, , is a resident of Glendale, AZ and a citizen of the United States. The defendant, , is a
resident of Phoenix, AZ and a citizen of the United States. The defendant, , is a resident of Glendale, AZ
and a citizen of the United States. The defendant, , is a resident of Avondale, AZ and a citizen of the

United States. The cause of action arose in the Phoenix division.

Complaint
The police department mentioned that I listed were involved in the Federal crime committed upon
myself Nicol A Ybarra from the year 2015 to current. They stuck him on me thru the use and control of
government security. I asked Bret Bicknell if he was aware of cult presence and if he knew what they were
trying to do to himself. He did admit to possibly being apart of a cult. That Im stating is a type of some

"white" cult.

Demand
Criminal relief- Bret Bicknell Avondale - Phoenix- Glendale- Damages: $0 I seek no punitive or

cumulative recourse. only criminal
Case 2:20-cv-00006-JJT Document1 Filed 01/02/20 Page 2 of 2

Date: WW \XY

. uo OADSCARK OS
Signature of Pro Se Plaintifi
Nicol Alicia Ybarra
21939 W Hadley St
Buckeye, AZ 85326
(602) 710-3995
